Citation Nr: 1640164	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1965, which included service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In June 2014, the Board remanded the case to schedule the Veteran for a hearing.  He subsequently testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the claims file.  The record was also held open for 60 days following that hearing in order to provide the Veteran and his representative the opportunity to submit medical evidence.  However, to date, no additional medical records have been received.

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for ischemic heart disease.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from May 2011 to April 2014 and private treatment records dated in July 2010.  However, these records were considered by the Agency of Original Jurisdiction (AOJ) in March 2014 and May 2014 supplemental statements of the case.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his current heart disorder is due to exposure to herbicides during his service in Vietnam.  His DD Form 214 confirms that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides during service, including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

The Veteran's post-service medical records reflect that he has a current diagnosis of atrial fibrillation.  Although atrial fibrillation is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Veteran was afforded a VA examination in connection with his claim in October 2010.  However, the examiner did not address the Veteran's diagnosis of atrial fibrillation.  Moreover, no medical opinion was provided.  Therefore, the Board finds that a VA examination and medical opinion is necessary to determine the nature and etiology of the Veteran's current heart disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).

In addition, as noted above, the record was held open for 60 days to allow the Veteran the opportunity to submit private treatment records; however, no records were received.  Therefore, on remand, the AOJ should attempt to obtain any outstanding, relevant private treatment records.  

Lastly, the Veteran reported that he received treatment at the Little Rock VA Medical Center (VAMC).  See June 2011 notice of disagreement.  However, records from that facility are not associated with the claims file.  Moreover, the record does not contain any VA medical records dated since April 2014.  Therefore, the AOJ should obtain any outstanding VA medical records.    


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Fayetteville VAMC dated from April 2013 to the present, the Kansas City HCS dated from April 2014 to the present, and the Central Arkansas HCS. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange during service.

The examiner should identify any heart disorders that have been present during the appeal period.  He or she should also specifically indicate whether the Veteran has any form of ischemic heart disease, to include, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.

For each diagnosis identified other than ischemic heart disease, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




